UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2014 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction incorporation or organization) (I.R.S. Employer Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As ofAugust 1, 2014 the registrant had 6,291,332shares of $1 par value common stock outstanding. 1 Table of Contents Page Part I. Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 3 Consolidated Statements of Income for the threeand six months ended June 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2014 and 2013 5 Consolidated Statements of Shareholders' Equity for the six months ended June 30, 2014 and 2013 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 Part II. Other Information 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 Signatures 39 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) June 30, 2014 December 31, 2013 Assets Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Interest-earning time deposits with banks Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of $141,689 and $141,642 respectively) Investment securities Federal Home Loan Bank stock, at cost Loans held for sale 80 88 Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Long-term borrowings Other liabilities Total Liabilities Stockholders' Equity Preferred stock: Series C - $1,000 par value - authorized 39,435 shares; issued and outstanding 39,435 Common stock: $1 par value - authorized 100,600,000 shares; issued 6,294,227 shares Surplus Treasury stock, at cost, 2,895 shares ) ) Retained earnings Accumulated other comprehensive (loss) income ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended June 30, SixMonths Ended June 30, (in thousands, except share data) Interest Income: Loans (including fees) $ Deposits with other banks 49 51 81 91 Securities (including FHLB stock) Federal funds sold - - - 1 Total Interest Income Interest Expense: Demand deposits Savings deposits 8 11 16 25 Time deposits Borrowings 28 38 58 75 Total Interest Expense Net Interest Income Less: Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on securities 56 Net gains on sale of loans (6
